          Case 2:18-cv-02301-KJD-EJY Document 26 Filed 05/08/20 Page 1 of 1



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT

 7                                    DISTRICT OF NEVADA

 8   DONOVAN JOSEPH,                                     Case No.: 2:18-cv-02301-KJD-GWF

 9         Petitioner
                                                                        ORDER
10 v.

11 BRIAN WILLIAMS, et al.,

12         Respondents

13

14        Before the court is respondents’ motion for extension of time to file a response to

15 Donovan Joseph’s pro se 28 U.S.C. § 2254 habeas corpus petition (ECF No. 22). Good cause

16 appearing,

17         IT IS ORDERED that respondents’ motion for extension of time to file a response to

18 the petition (ECF No. 22) is GRANTED nunc pro tunc.

19        Dated: May 8, 2020

20                                                         _________________________________
                                                           KENT J. DAWSON
21                                                         UNITED STATES DISTRICT JUDGE

22

23
